

115 HRES 529 IH: Expressing the sense of the House of Representatives that the J–1 visa programs, specifically the Summer Work Travel, Au Pair, Camp Counselor, and Intern and Trainee programs, are vital to the economy and national interests of the United States and the Congress should continue to monitor the administration of these programs in their current form.
U.S. House of Representatives
2017-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 529IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2017Mr. LoBiondo (for himself, Mr. Keating, Ms. Stefanik, Mr. Poliquin, Mrs. Lowey, Mr. Schneider, Mrs. Comstock, Ms. Shea-Porter, Mr. Pearce, Mr. Himes, Mr. Ruppersberger, and Mr. Peters) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that the J–1 visa programs, specifically the
			 Summer Work Travel, Au Pair, Camp Counselor, and Intern and Trainee
			 programs, are vital to the economy and national interests of the United
			 States and the Congress should continue to monitor the administration of
			 these programs in their current form.
	
 Whereas the Department of State administers the J–1 visa programs as Federal cultural exchange programs that promote the diplomatic and foreign affairs goals of the United States;
 Whereas roughly 180,000 participants from more than 200 countries and territories visit the United States on a J–1 visa each year;
 Whereas the work component of the J–1 visa programs makes travel to the United States possible for numerous foreign students;
 Whereas 91 percent of Summer Work Travel (SWT) Program participants report cultural exchange as their top reason for participating in the program;
 Whereas 76 percent of SWT Program participants reported a positive change in views regarding the United States;
 Whereas 74 percent of SWT Program participants reported a positive change in how they view citizens of the United States;
 Whereas 61 percent of SWT Program participants reported a positive change in how they perceive United States companies;
 Whereas 50 percent of employers stated that the absence of SWT Program participants would have a negative impact on revenues;
 Whereas 25 percent of employers surveyed reported that it is likely or very likely they would not be able to stay open during the season without the SWT Program;
 Whereas 39 percent of employers said that they would likely have to reduce hours of operation without the SWT Program;
 Whereas the Intern and Trainee programs enable young professionals from around the world to experience the business practices and values of United States companies;
 Whereas young foreign students have the opportunity to experience United States culture and values through the Au Pair Exchange Program; and
 Whereas the Camp Counselor Program enables students, youth workers, and teachers to bring foreign cultures, language, and ideas to children of all ages in the United States: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the J–1 visa programs, specifically the Summer Work Travel, Au Pair, Camp Counselor, and Intern and Trainee programs, are vital to the economy and national interests of the United States; and
 (2)the Congress should continue to monitor the administration of these programs in their current form. 